Church, S.
The objections to the various items of expenditures and disbursements made by 'the executors do not seem to be substantiated in any way, and they are, consequently, overruled. But, in deciding the rights of the parties, it seems to be necessary to construe the will of the deceased.
By the first paragraph of the will of the testator he attempts to devise to his daughter, Rosetta Levy, certain real estate. It appears, however, that this real estate was not the property of the deceased, and that, therefore, this provision of the will is unnecessary and meaningless.
By the second clause he gives to her the sum of $2,500 in cash.
By the third clause he gives to his wife moneys to be derived from certain policies of insurance.
By the next clause he authorizes his executors to sell and dispose of “ my said real estate not hereinbefore mentioned,” excepting certain premises thereafter named.
It is the contention that as the testator had not mentioned any real estate that by the use of the word “ said ” he practically created an intestacy. This contention, however, does not seem to me to be correct, as the will was somewhat inartistically drawn; it seems to me that the use of the word “ said ” was a superfluity, and that the evident intention of the testator was to give to.his executors power of sale of all his real estate, except that which he had specifically exempted from such power.
The executors seem to concede that under the will the real estate is charged with the bequest made to Rosetta Levy in the second paragraph of the will, and a careful inspection of the will and the various provisions of the same satisfies me, first, that the payment of said legacy is a charge upon the real estate, and that, therefore, it is the duty of the executors to exercise their power of sale so as to raise the money to pay such legacy. In the exercise of such power of sale, however, the executors necessarily should use reasonable prudence to see that *575the real estate is not sacrificed, but under pretense of protecting or regulating the estate they cannot continue indefinitely to refuse to sell the real estate and satisfy this legacy, or to wait for some imaginary rise in value of the same.
It appears that certain property of the deceased was situated upon the line of one of the elevated railroads, and that claim for the damages arising from the construction and operation of said railroad was mad,e against the railroad company, which claim was finally settled by the payment of the sum of $1,800 on the 29th day of July, 1902. It seems to me that this money should have been treated, not as income, but as the proceeds of the sale of real estate, and that, therefore, it is charged with the payment of the legacy to Rosetta Levy.
The accounts should, therefore, be settled in accordance with this decision, directing the executors to pay to Rosetta Levy on account of her legacy the moneys received from the Brooklyn 'City Railroad Company, and containing the further direction that the executors should exercise their power of sale and pay the balance of her legacy.
Decreed accordingly.